State taxation of national bank shares is permitted, subject to the restriction that it shall not be at a greater rate than is assessed upon other moneyed capital in the hands of individual citizens of the same state. U.S. Rev. Sts., s. 5219. For taxable purposes Downing's national bank stock is to be treated as money on hand or at interest; and if he had been a resident of this state, the excess only of the par value of the stock over his interest-bearing indebtedness would have been taxable (Weston v. Manchester, 62 N.H. 574, Peavey v. Greenfield, 64 N.H. 284), and as there was no excess, there would be nothing to tax. The taxable value of the shares is not determined by the residence of the owner. If the stock would not have been taxable to Downing as a citizen of New Hampshire, it was not taxable to him as a citizen of Massachusetts. The imposition of a higher tax upon him as a citizen of Massachusetts than he would be obliged to pay as a citizen of this state would be in conflict with the provision of the federal constitution, that the citizens of each state shall be entitled to the privileges and immunities of citizens of the several states. Const. of U.S., art. 4, s. 2, part 1; Cool. Tax. 64. As the deduction on account of the owner's indebtedness can be made only where the tax is assessed, Downing could not avail himself of it in Massachusetts. A non-resident is not required to furnish an account or inventory of his taxable property. P. S., c. 57, s. 6; Dewey v. Stratford, 40 N.H. 203; Cocheco Mfg. Co. v. Strafford, 51 N.H. 455; Carpenter v. Dalton,58 N.H. 615.
Downing, however, cannot avail himself of the defence that his bank stock was not taxable, or that the tax is excessive. The assessment being in the nature of a judgment cannot be impeached collaterally in this proceeding. His remedy was by an application to the selectmen for an abatement, and, in case of their refusal to abate, by petition seasonably made to the supreme court to abate the tax. On the appeal a hearing could be had and any error in the assessment corrected. Edes v. Boardman, 58 N.H. 580; Locke v. Pittsfield, 63 N.H. 122; School District v. Carr, 63 N.H. 201, 206; School District v. Orford, 63 N.H. 277; Boody v. Watson, 64 N.H. 162, 165. As a petition for abatement must be presented to the supreme court within nine months after notice of the tax (P. S., c. 59, s. 11), it is now too late to make the application, and Downing can have no relief. Larkin v. Portsmouth,59 N.H. 26.
Case discharged.
SMITH, J., did not sit: the others concurred. *Page 443